Citation Nr: 0605187	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  05-09 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a lung disability to 
include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1952 to 
February 1972.   

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) denying service connection for a lung 
contrition claimed as breathing difficulty.  

The issue of entitlement to service connection for a lung 
disability, to include as exposure to Agent Orange is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  

The Board has reviewed the evidence on file and finds that 
additional evidentiary development is necessary prior to 
appellate review of the veteran's claim of entitlement to 
service connection for a lung disability to include as due to 
Agent Orange exposure.  In August 2005, the veteran submitted 
a statement consisting of a list of medications, including 
Advair, and contact information for Dr. J.B., a family 
practice physician.  The claims file contains no other 
medical records beyond service and it does not appear that 
the RO requested medical records from Dr. J.B.    

In order to give the veteran every consideration with respect 
to the present appeal and to ensure due process, this matter 
is REMANDED to the RO for the following action:

1.  The RO should contact the veteran and 
request that he identify all healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have evaluated or treated 
him for any lung disability or breathing 
problems since service.  The RO should 
request that the veteran complete and 
return appropriate release forms, 
including a release form for Dr. J.B., so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  

2.  The RO should then review the record 
and readjudicate the veteran's claim. If 
the determination remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision. The veteran 
and his representative should be afforded 
a reasonable period in which to respond, 
and the record should then be returned to 
the Board for further appellate review, 
as appropriate.

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





 
 
 
 
 
